Title: General Orders, 15 May 1783
From: Washington, George
To: 


                  
                     
                      Thursday May 15th 83
                     Parole Niagara.
                     Countersigns Orkneys. Preckaness
                  
                  For the day tomorrow Brigr Genl. Stark
                  B. Q. Mr 3d Massa. Brigde
                  The 1st Massa. Regt gives the Guards & the 2d York regt the fatigues tomorrow.
                  The Waggon Master Genl. having occasion for eight team Drivers, they are to be furnished in the following proportion, The Jersey—York, Hampshire and 3d Massa. Brigades, one each, and the 1st & 2d Massa. Brigades two each.  These men are to join the Waggon masters Department immediately but must attend their regiments on days of Muster.
               